J-S35040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
                 v.                      :
                                         :
 QUINTEZ TALLEY                          :
                                         :
                      Appellant          :   No. 1980 EDA 2019

             Appeal from the PCRA Order Entered July 10, 2019
  in the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0003711-2009

BEFORE:    BOWES, J., STABILE, J., and COLINS, J.

CONCURRING MEMORANDUM BY BOWES, J.: FILED SEPTEMBER 30, 2020

     The Majority, like the PCRA court correctly notes that the general rule,

affirmed recently by our Supreme Court in Commonwealth v. Williams, 196
A.3d 1021, 1029-30 (Pa. 2018), is that a criminal defendant who elects to

represent himself cannot seek collateral relief upon a claim that his standby

counsel rendered ineffective assistance. However, our Supreme Court has

rejected the notion that all claims regarding counsel’s performance are waived

when the previously-waived right to counsel is subsequently reasserted. See

Commonwealth v. Bryant, 855 A.2d 726, 737 (Pa. 2004) (deeming claims

of ineffective waived as to the part of the trial when the defendant was

representing himself, but reviewing the merits of claims related to counsel’s

performance after the defendant requested that standby counsel take over).

     While Bryant involved an express abandonment of the right to self-

representation mid-trial, the Court cited with approval cases from other
J-S35040-20


jurisdictions that indicate that such waiver may be implicit. Id. (“[S]ee . . .

Williams v. Bartlett, 44 F.3d 95, 100 (2d Cir.1994) (‘Once asserted . . . the

right to self-representation may be waived through conduct indicating that

one is vacillating on the issue or has abandoned one’s request altogether.’)

Raulerson v. Wainwright, 732 F.2d 803, 809 (11th Cir. [1984]) (defendant

waived self-representation right by proceeding with assigned counsel)[.]”).

      From my review of the certified record, it is clear that Appellant

abandoned his request to proceed pro se. The transcripts themselves indicate

that two attorneys appeared each day of the trial as counsel for Appellant, not

as standby counsel. See N.T. Trial, 6/6/12, at 1 (listing under “appearances”

John Konchak, Esquire, and Robert Listenbee, Esquire, as counsel for

Appellant); N.T. Trial, 6/7/12, at 1 (same); N.T. Trial, 6/8/12, at 1 (same).

      More importantly, at the outset of trial, counsel advised the court that

Attorney Konchak would open and examine most of the witnesses, and

Attorney Listenbee might question some witnesses, but Appellant himself

would not be questioning any witnesses. See N.T. Trial, 6/6/12, at 5-6.

Appellant did not make a single objection or argument, or question any

witnesses. His participation at trial was limited to that typically seen when a

defendant has counsel: he entered his plea and answered when his counsel

colloquied him about testifying in his own defense. See N.T. Trial, 6/6/12, at

6-7; N.T. Trial, 6/8/12, at 53-54.     Accordingly, I cannot agree with the




                                     -2-
J-S35040-20


Majority’s decision to deem Appellant’s claims waived due to his initial

assertion of his right to self-representation.

        Nonetheless, I agree that Appellant is entitled to no relief from this

Court. As noted by both the PCRA court and the Commonwealth, Appellant’s

claim lacks merit because Appellant had several mental health evaluations and

offered no evidence that a mental health defense at trial had arguable merit.

See PCRA Court Opinion, 12/16/19, at 4; Commonwealth’s brief at 6-7. I

would     affirm   the   PCRA   court’s   order   on   that   basis.   See,   e.g.,

Commonwealth v. Thompson, 199 A.3d 889, 892 n.4 (Pa.Super. 2018)

(“We may affirm the PCRA court’s decision on any basis.” (cleaned up)).

        Therefore, I respectfully concur.




                                          -3-